Citation Nr: 1525515	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right foot pes planus (flatfeet).

2.  Entitlement to service connection for left foot pes planus.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability. 

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS).

10.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial disability rating in excess of 30 percent for chronic sinusitis, rhinitis and fractured nasal septum.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from February 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008, March 2012, and June 2014 rating decisions.  In a January 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in relevant part, denied entitlement to service connection for bilateral hip disabilities, bilateral knee disabilities, a back condition, a neck condition, bilateral plantar pes planus, and CFS.  In a March 2012 rating decision, VA's Appeal Management Center granted service connection for chronic sinusitis, rhinitis and fractured nasal septum, assigning a 30 percent disability rating, effective June 27, 2007.  In a June 2014 rating decision, the Huntington RO denied entitlement to service connection for depression and PTSD.

The Veteran and his wife testified at a hearing before the undersigned in August 2011.  He additionally testified at an RO Decision Review Officer (DRO) Hearing in January 2010.  Hearing transcripts are of record.

The Board remanded the issues on appeal for further development in March 2012 and November 2013.  In the November 2013 remand, the Board also considered multiple disabilities of each foot as single claims with respect to each foot.  Subsequently, however, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral plantar fasciitis and bilateral Achilles tendinitis; and issued a supplemental statement of the case (SSOC) with respect to the issues of entitlement to service connection for bilateral pes planus.  Thus, the bilateral pes planus claims remain on appeal.  

Multiple other claims were disposed of in the Board's March 2012 decision and in multiple rating decisions issued during the interim.

The issue of entitlement to service connection for CFS was specifically denied by the RO.  The record shows, however, that the Veteran suffers from chronic fatigue; while not equating to CFS.  The claim on appeal has accordingly been expanded to describe a disability manifested by fatigue.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for bilateral pes planus, bilateral hip disabilities, bilateral knee disabilities, a cervical spine disability, and a psychiatric disability, to include depression and PTSD; and the issue of entitlement to an initial disability rating in excess of 30 percent for chronic sinusitis, rhinitis and fractured nasal septum are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has chronic fatigue as a result of his service-connected sleep apnea.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic fatigue as secondary to service-connected sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).

In this case, the record shows that after multiple VA examinations, the Veteran has not been found to meet the diagnostic criteria for chronic fatigue syndrome.  Nonetheless, he suffers from chronic fatigue, as noted in the VA examinations and in VA treatment records, and by his credible reports of record.

In a March 2014 VA examination report, the examiner gave the opinion that the Veteran suffered from fatigue as secondary to his diagnosed sleep apnea.  Specifically, the examiner noted that the Veteran's chronic fatigue was not due to any other service-connected disability, only sleep apnea.  

Service connection was granted for sleep apnea in an October 2012 rating decision, effective June 2007.  

The examiner's conclusion that the Veteran's fatigue is attributable to his service-connected sleep apnea, a known diagnosis, the Board finds that the examiner's opinion supports the conclusion that the Veteran has additional disability-fatigue-resulting from service connected sleep apnea.  Thus, the Veteran has additional disability due to a service connected disease or injury, and accordingly, the Board finds that the criteria for service connection under 38 C.F.R. § 3.310(a) are met for chronic fatigue.


ORDER

Entitlement to service connection for chronic fatigue is granted.


REMAND

The Veteran perfected an appeal with respect to his claim for service connection for a psychiatric disability in December 2014.  He submitted two copies of VA Form 9.  In the first he sought a Decision Review Officer Hearing (DRO).  In the second, he requested a Board hearing at the RO.   He has a right to the requested hearings.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  

Multiple VA examination reports of record provide negative etiology opinions with respect to the Veteran's claimed low back, cervical spine, bilateral hip, and bilateral knee disabilities.  None of the examiner's, however, adequately addressed the Veteran's contentions that he incurred these disabilities as a result of an injuries incurred while playing basketball and as a result of stepping into a hole during service.  Rather, the examiners have relied on an absence of evidence of disability prior to 2007 for each disability.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, a December 2013 VA examiner concluded that there was an absence of diagnosis for each disability and did not consider prior diagnoses made during the appeal period.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, none of the examiners adequately considered the Veteran's alternative contention that his claimed orthopedic disabilities developed as secondary to his now service-connected foot disabilities, as he contended during his January 2010 DRO hearing.  Id.  

On his June 1994 enlistment examination for National Guard service, the Veteran was shown to have mild, asymptomatic flatfeet.  In a March 2014 VA examination, the examiner concluded that he entered military service with pes planus and that it did not become worse during service, based on the June 1994 examination.  Where the Veteran has repeatedly contended that pes planus was incurred during active service, prior to his 1994 entry into National Guard service, a new VA opinion is warranted.  Id.

In May 2012, the Veteran filed a timely notice of disagreement with respect to the 30 percent disability rating assigned for chronic sinusitis, rhinitis and fractured nasal septum in the March 2012 rating decision.  The Board is required to remand this matter for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Following the Board's remand of the right knee disability claim in March 2012, the AOJ returned the Veteran's appeal to the Board without including this issue in a February 2013 SSOC.  The issue was then inadvertently excluded from the Board's November 2013 decision, and a subsequent February 2013 SSOC.  The issue must be remanded for issuance of an SSOC, if the Veteran's appeal has not been satisfied.

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran the requested DRO and Board hearings with regard to the issue of entitlement to service connection for a psychiatric disability.  

2.  Schedule the Veteran for a VA examination of his low back, cervical spine, and bilateral hips and knees.  The examiner should review the claims file, including this REMAND.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back, cervical spine, right or left knee, or right or left hip disability (any such disability present at any time since 2007) had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include the credibly reported incident where the Veteran fell as a result of a basketball injury, and the noted incident where he fell into a hole. 

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current low back, cervical spine, right or left knee, or right or left hip disability is proximately due to or the result of (caused by) other service-connected disabilities, to specifically include service-connected disabilities of the feet. 

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back, cervical spine, right or left knee, or right or left hip disability is aggravated (permanently made worse) by other service-connected disabilities, to specifically include service-connected disabilities of the feet. 

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of low back disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing relevant lay and medical evidence of record, including the Veteran's contentions that he has suffered from pain related to his claimed disabilities since service.

3.  Submit the Veteran's claims file to a VA podiatry examiner to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include the credibly reported incident where the Veteran fell as a result of a basketball injury, and the noted incident where he fell into a hole. 

The examiner must review the claims file, including this remand, and provide reasons for all opinions, addressing the relevant medical and lay evidence.  

If the examiner recommends further examination, this should be undertaken.

4.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to a higher initial disability rating for chronic sinusitis, rhinitis and fractured nasal septum.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case (including the right knee issue, if the Veteran's appeal is not satisfied); and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


